DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed 08/04/20. The information disclosed therein was considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondo (US 2018/0277222) .
Regarding claim 1, Kondo discloses a semiconductor memory device comprising (see Figures 1-4): a memory cell array with a plurality of memory cells programmed to a plurality of program states; a peripheral circuit configured to perform a program operation on selected memory cells among the plurality of memory cells through a plurality of program loops (see Figures 7, 13 and 15); a current sensing circuit (SA) configured to determine a verify result of each of the plurality of program states by performing an individual state current sensing operation on the selected memory cells among the memory cells (see paragraph 0070); and a control logic configured to control the current sensing circuit to perform the individual state current sensing operation, based on a number of program loops, among a plurality of program loops, that are performed (see paragraphs 0018 and 0019).
Regarding claim 2, Kondo discloses the semiconductor memory device of claim 1, wherein the control logic: controls the plurality of program loops to be sequentially performed by controlling the peripheral circuit, and controls the current sensing circuit to skip the individual state current sensing operation while an initial m program loops among the plurality of program loops are being performed, wherein m is a positive integer greater than 1 (see paragraph 0114).
Regarding claim 3, Kondo discloses the semiconductor memory device of claim 1, wherein the control logic: controls the plurality of program loops that correspond to the plurality of program states to be sequentially performed, controls the peripheral circuit to perform program loops that correspond to a first program state among the plurality of program loops in a program operation on the first program state among the plurality of program states (See Figure 15, s104), and controls the current sensing circuit to skip the individual state current sensing operation that corresponds to the first program state during the initial m program loops among the program loops that correspond to the first program state (S111, see paragraph 0114).
Regarding claim 4, Kondo discloses the semiconductor memory device of claim 3, wherein the control logic controls the current sensing circuit to perform the individual state current sensing operation that corresponds to the first program state from an (m+1)th program loop among the program loops that correspond to the first program state (see Figure 15, s115).
Regarding claim 5, Kondo discloses the semiconductor memory device of claim 3, wherein the control logic: controls the peripheral circuit to sequentially perform program operations on second to nth program states among the plurality of 59 program states, controls peripheral circuit to sequentially perform program loops that correspond to any one program state among the second to nth program states among the plurality of program loops, in a program operation that corresponds to the one program state, and controls the current sensing circuit to skip the individual state current sensing operation that corresponds to the one program state during an initial k program loops among the program loops that correspond to the one program state, wherein k is a positive integer greater than 1 (see Figure 13, B is skipped for 3 loops).
Regarding claim 6, Kondo discloses the semiconductor memory device of claim 5, wherein the control logic controls the current sensing circuit to perform the individual state current sensing operation that corresponds to the one program state from a (k+1)th program loop among the program loops that correspond to the one program state (see Figure 13, B is sensed after 3 loops)..
Regarding claim 7, Kondo discloses the semiconductor memory device of claim 1, wherein the peripheral circuit includes a plurality of page buffers connected to bit lines of the memory cell array, and wherein the plurality of page buffers supplies a sensing current to the bit lines to sense a threshold voltage of the selected memory cells in a verify operation, senses a current amount of the bit lines and then latches the sensed current amount as sensing data, and generates a sensing EiJ voltage by using the latched sensing data (see paragraph 0032, data is latched from sense amplifier).
Regarding claim 8, Kondo discloses the semiconductor memory device of claim 7, wherein the current sensing circuit generates a reference voltage based on an allow bit that is received from the control logic in the individual state current sensing operation, and generates a pass signal or a fail signal by comparing the reference voltage with the sensing voltage (see paragraph 0031).
Regarding claim 9, Kondo discloses the semiconductor memory device of claim 8, wherein the control logic determines whether the verify operation that corresponds to each of the plurality of program states has been completed, based on the pass signal or the fail signal (s124).
Regarding claim 10, Kondo discloses the semiconductor memory device of claim 1, wherein the control logic includes: a program pulse counter (‘S’ and ‘L’ are counted) configured to generate program pulse count values that correspond to each of the plurality of program states by counting a number of times a program pulse is applied to the selected word line in a program operation that corresponds to each of the plurality of program states, and a sensing mode controller configured to generate a current sensing control signal for determining a sensing mode of the current sensing circuit, based on the program pulse count values (see S112).
Regarding claim 11, Kondo discloses the semiconductor memory device of claim 10, wherein the current sensing circuit performs the individual state current sensing operation or skips the individual state current sensing operation, based on the current sensing control signal (see paragraph 0114)
Claims 12-21 recite substantially the same features as outlined above and are rejected on the same basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The attached art teaches various embodiments of verify schemes including features of selectively performing state verify based on a loop count and skipping certain state verificaitons.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KING whose telephone number is (571)272-2311. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS KING/               Primary Examiner, Art Unit 2824